UNITED STATES DISTRICT COUR'I`
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
UNITED STATES OF AMERICA : DOCKET NO. 18-cr-00223-03
VERSUS : JUDGE WALTER
BILLY WINBUSH : MAGISTRATE JUDGE KAY
_Q;R_I_)_E_lz

For the reasons assigned in the Report and Recornrnendation of the Magistrate Judge, [Doc.
#63], and in the transcript previously filed herein, [Doc. #62] and having thoroughly reviewed the
record, With the defendant having Waived the period for filing objections [Doc. #58], and
concurring With the finding of the Magistrate Judge under applicable laW:

IT IS ORDERED that the GUILTY PLEA entered by defendant BILLY WINBUSH on
January 14, 2019 before l\/lagistrate Judge Kathleen Kay is ACCEPTED by the court, pursuant to
the provisions of F.R,Cr.P. 11.

Shreveport, Louisiana this 16th day of January, 2019.

JZMW

DONALD E. WALTER
UNITED STATES DISTRICT JUDGE

 

\.

